DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filled on 10/22/2021 has been entered. 
Claims 21-23, 26-28, 30-33, and 36-38 are amended.
Claims 21-40 are added. 
Response to Arguments
Applicant arguments filled on 10/22/2021 have been fully considered and but are moot in view of the new ground of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21,26,31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao to (US 20110081865) in view of Wentink to (US20120087355)  further in view of Gaal to (US 20110092209)
Regarding claims 21,31 Xiao teaches method comprising: reserving, by a first station, a first time-frequency resource to perform data transmission with an associated station of the first station; ([0068] discloses the eNB may schedule the cell edge UEs to a portion of a total available time-frequency resources specifically reserved for cell edge UEs. To help reduce time-frequency resource overlap, different sectors of the eNB may use a different portion of the total available time-frequency resources to schedule cell edge UEs. The eNB may schedule as many cell edge UEs as there are available time-frequency resources or transmissions to be made) allocating, by the first station, second time-frequency resource, wherein the second time-frequency resource is at least a partial time-frequency resource of the first time-frequency resource, ([0068] discloses The eNB may schedule as many cell edge UEs as there are available time-frequency resources or transmissions to be made)

However, Wentink teaches wherein allocating the partial time-frequency resource to third station is a non-associated neighboring station of the first station ([0050] discloses In order to facilitate transmissions from non-associated access terminals and/or from legacy access terminals, the access point 102 is adapted to introduce one or more periods of reduced contention, allowing the non-associated and/or legacy access terminals to transmit frames more easily)

However, Gaal teaches  wherein allocating, by the first station, the second time-frequency resource of the first time-frequency resource to the third station comprises allocating, to the third station, a time-frequency resource occupied for data transmission between the first station and a second station, the second station being an associated station of the first station ([0082] discloses If the BSs are non-neighboring, at 606, the method 506' can assign the BS 102'' and the BS 102' to the same reserved subset of frequencies. The BSs can be assigned to the reserved subsets of frequencies to communicate signalling traffic. [0079] discloses the BS 102'' can schedule the UE 122'' to communicate handover signalling information over the reserved portions of frequency in order to increase the likelihood for successful handover notwithstanding the poor channel conditions ([0082] discloses the assignment can also allow a BS to communicate data over the reserved subset of frequencies when reserved frequency resources are available. For example, if the BS is not communicating signalling information at a selected time, the assignment can allow the BS to communicate data to maintain an acceptable level of efficiency with regard to bandwidth usage)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Xiao include wherein the third station is a non-associated neighboring station of the first station, wherein allocating, by the first station, the second time-frequency resource of the first time-frequency resource to the third station comprises allocating, to the third station, a time-frequency resource occupied for data transmission between the first station and a second station, the second station being an associated station of the first station, as suggested by Wentink and Gaal. This modification would benefit the system to efficiently utilize available network resource. 

Regarding claims 26, and 35 , Xiao teaches acquiring, by a third station, a second time-frequency resource, the second time-frequency resource allocated to the third station by a first station([0068] discloses the eNB may schedule the cell edge UEs to a portion of a total available time-frequency resources specifically reserved for cell edge UEs. To help reduce time-frequency resource overlap, different sectors of the eNB may use a different portion of the total available time-frequency resources to schedule cell edge UEs. The eNB may schedule as many cell edge UEs as there are available time-frequency resources or transmissions to be made), the allocated time-frequency resource being at least a partial first time-frequency resource of a time-frequency resource reserved by the first station, perform data transmission with an associated station of the first station ([0068] discloses The eNB may schedule as many cell edge UEs as there are available time-frequency resources or transmissions to be made.[0068] discloses The eNB may schedule as many cell edge UEs as there are available time-frequency resources or transmissions to be made)

Xiao does not explicitly teach, wherein the third station is a non-associated neighboring station of the first station, wherein allocating, by the first station, the second time-frequency resource of the first time-frequency resource to the third station comprises allocating, to the third station, a time-frequency resource occupied for data transmission between the first station and a second station, the second station being an associated station of the first station
However, Wentink teaches wherein allocating the partial time-frequency resource to third station is a non-associated neighboring station of the first station ([0050] discloses In order to facilitate transmissions from non-associated access terminals and/or from legacy access terminals, the access point 102 is adapted to introduce one or more periods of reduced contention, allowing the non-associated and/or legacy access terminals to transmit frames more easily)

However, Gaal teaches  wherein allocating, by the first station, the second time-frequency resource of the first time-frequency resource to the third station comprises allocating, to the third station, a time-frequency resource occupied for data transmission between the first station and a second station, the second station being an associated station of the first station ([0082] discloses If the BSs are non-neighboring, at 606, the method 506' can assign the BS 102'' and the BS 102' to the same reserved subset of frequencies. The BSs can be assigned to the reserved subsets of frequencies to communicate signalling traffic. [0079] discloses the BS 102'' can schedule the UE 122'' to communicate handover signalling information over the reserved portions of frequency in order to increase the likelihood for successful handover notwithstanding the poor channel conditions ([0082] discloses the assignment can also allow a BS to communicate data over the reserved subset of frequencies when reserved frequency resources are available. For example, if the BS is not communicating signalling information at a selected time, the assignment can allow the BS to communicate data to maintain an acceptable level of efficiency with regard to bandwidth usage)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Xiao include wherein the third station is a non-associated neighboring station of the first station, wherein allocating, by the first station, the second time-frequency resource of the first time-frequency resource to the third station comprises allocating, to the third station, a time-frequency resource occupied for data transmission between the first station and a second station, the second station being an associated station of the first station, as suggested by Wentink and Gaal. This modification would benefit the system to efficiently utilize available network resource. 


Claims 22, 25,27, 30,32,35,37,40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao to (US 20110081865) in view of Wentink to (US 20120087355)  and Gaal to (US 20110092209) further in view of Camp to (US20070195731) 
Regarding claims 22,27,32,37  Xiao does not explicitly teach  wherein the allocated second time-frequency resource   comprises a remaining time-frequency resource, the remaining time-frequency resource being an unused time- frequency resource that is not used while remaining from the first time-frequency resource according to an allocation by the first station is allocating of the first time-frequency resource to an associated station of the first station
0013] discloses Allocating an unused portion of the uplink radio resource includes establishing a full duplex communication channel having an associate frequency, code and/or time offset from the uplink channel allocated to the first terminal as the communication channel so that the first terminal does not concurrently transmit to the wide area cellular network using the uplink channel and receive communications from the second terminal on the full duplex communication channel)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Xiao include wherein the allocated second time-frequency resource   comprises a remaining time-frequency resource, the remaining time-frequency resource being an unused time- frequency resource that is not used while remaining from the first time-frequency resource according to an allocation by the first station is allocating of the first time-frequency resource to an associated station of the first station, as suggested by Camp. This modification would benefit the system to efficiently utilize available network resource. 
Regarding claims 25, 30,35,40, the combination of Xiao and Wentink  and Gaal and Camp teaches wherein allocating the remaining time-frequency resource to the third station comprises sending, by the first station to the third station, scheduling signaling, wherein the scheduling signaling comprises information indicating that the third station can perform data transmission (Camp, [0046] discloses operations related to allocating an unused portion of the uplink radio resource at block 310 may include establishing a full duplex communication channel having an associated frequency, code, and/or time offset from the uplink channel allocated to the first terminal as the communication channel for use in the point-to-point communication connection so that the first terminal does not concurrently transmit to the wide area cellular network using the uplink channel and receive communications from the second terminal on the point-to-point communication connection). 
Claims 23-24,28,33-34,38  ,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao to (US 20110081865) in view of Wentink to (US20120087355 ) and Gaal and Camp to (US20070195731) and further in view of Terry to (US20070189205)
Regarding claims 23,28,33,38  the combination of Xiao and Wentink  and Gaal and Camp does not explicitly teach wherein allocating, to the third station, the time-frequency resource occupied for data transmission between the first station and the second station comprises: sending, by the first station to the third station, scheduling signaling, wherein the scheduling signaling comprises information indicating that the third station can send data on the time-frequency resource occupied for sending, by the first station to the second station, data;
However, Terry teaches sending, by the first station to the third station, scheduling signaling, wherein the scheduling signaling comprises information indicating that the third station can send data on the time-frequency resource occupied for sending, by the first station to the second station, data ([0048] discloses allocated resources portion 830 and an allocated resource blocks portion 840. In the present example, the allocated resources portion 830 depicts a resource allocation for WTRU.sub.1 (831), a resource allocation for WTRU.sub.2 (832), and a resource allocation for WTRU.sub.3 (833). In this manner, the resource allocation may be determined implicitly by the WTRUs 120 based on the resource utilized for the access grant in the DL transmission)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of the combination of Xiao  and Wentink and Gaal and Camp include sending, by the first station to the third station, scheduling signaling, wherein the scheduling signaling comprises information indicating that the third station can send data on the time-frequency resource occupied for sending, by the first station to the second station, data, as suggested by Terry. This modification would benefit the system to efficiently utilize available network resource. Regarding claims 24, and 34 the combination of Xiao and Wentink  and Gaal and Camp and Terry teaches wherein sending, by the first station to the third station, scheduling signaling, comprises: sending, by the first station to the third station, the scheduling signaling using multiple scheduling signaling sending periods in a downlink period(Terry, [0048] discloses allocated resources portion 830 and an allocated resource blocks portion 840. In the present example, the allocated resources portion 830 depicts a resource allocation for WTRU.sub.1 (831), a resource allocation for WTRU.sub.2 (832), and a resource allocation for WTRU.sub.3 (833). In this manner, the resource allocation may be determined implicitly by the WTRUs 120 based on the resource utilized for the access grant in the DL transmission)
Claim 29,39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao to (US 20110081865) in view of Wentink  and Gaal and Camp to (US20070195731) and further in view of Terry to (US20070189205) and Kim to (US20100322180)
Regarding claims 29, 39, the combination of Xiao and Wentink  and Gaal and Camp and Terry does not explicitly teach The method according to claim 8, further comprising: notifying, by the third station, the associated station of the third station of indication information in the scheduling signaling, in response to the third station being a neighboring station of the first station and two access points (APs) not being neighboring stations of the third station, after receiving, by the thirds station from the first station, the scheduling signaling, wherein the first station is a first AP of the two APs; and receiving, by the third station from the associated station of the third station, scheduling

However, Kim teaches notifying, by the third station, the associated station of the third station of indication information in the scheduling signaling, in response to the third station being a neighboring station of the first station and two access points (APs) not being neighboring stations of the third station, after receiving, by the thirds station from the first station, the scheduling signaling, wherein the first station is a first AP of the two APs; and receiving, by the third station from the associated station of the third station, scheduling (  [0075] discloses the macrocell BS allocates bulk resources to a femtocell BS and then the femtocell BS broadcasts scheduling information for femto users using a start portion of a resource region allocated to the femtocell BS)
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on Monday thru Friday, 9:30 AM to 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 1-571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ZEWDU A BEYEN/
Primary Examiner, Art Unit 2461